Memorandum: The recorded restrie tions do not prohibit the resubdivision of a lot, as long as the general restrictions are not violated. After dividing one lot, as laid out on a map for a planned subdivision, into two triangular lots, each was about .121 feet wide in front, 170 feet deep, and ran to the triangular apex at the rear. The structure and value of the house on the easterly lot, the lot area, and the location of the structure in relation to the lot lines are in complete accord with the recorded restrictions. The proposed use of the westerly lot also conforms with these restrictions, and we find no violation or proposed violation. It is unnecessary for us to reach any other question. (Appeal from judgment of Onondaga Trial Term granting a permanent injunction; also appeal from order granting preliminary injunction.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.